Citation Nr: 1212320	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  09-19 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a waiver of the recovery of a debt in the calculated amount of $28,674.56, incurred as an overpayment during the Veteran's incarceration, to include the issue of whether the debt was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 
INTRODUCTION

The Veteran served on active duty for training from September 1974 to January 1975 and on active duty from October 1977 to April 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision issued by the Committee on Waivers of Indebtedness.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2011.  A transcript of those proceedings has been associated with the Veteran's claims file.

The Veteran's current appeal to the Board encompasses several other claims regarding increased ratings for lumbar spine disability, pes planus, the left great toe, and erectile dysfunction, as well as a claim for service connection for bilateral hearing loss.  These are addressed in a concurrent, separately-issued Board decision.  


FINDINGS OF FACT

1.  The evidence of record fails to reflect that VA was solely responsible for the overpayment at issue.  

2.  The Veteran was incarcerated from May 16, 2006 to June 9, 2008.  

3.  Prior to his incarceration, the Veteran had established entitlement to a total disability rating based on individual unemployability due to service connected disability, (TDIU) paid at a rate that included one dependent.  

4.  The Veteran's debt of $28,674.56, representing the rate at which TDIU benefits in excess of 10 percent were paid from the 61st day of his incarceration until those benefits were reduced effective June 30, 2007, appears to have been properly calculated.

5.  A recovery of this debt would be against the principles of equity and good conscience.


CONCLUSIONS OF LAW

1.  A debt in the amount of $28,674.56, incurred as an overpayment of VA benefits during the Veteran's incarceration, is valid.  38 U.S.C.A. §§ 1114(a), 5107, 5313 (West 2002); 38 C.F.R. §§ 1.962, 1963, 1965, 3.665 (2011).

2.  Recovery of the debt in the amount of $28,674.56, created by an overpayment of VA compensation benefits, is against equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Validity of Debt

The issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  In order for the Board to determine that the overpayment was not properly created, such that the debt was not valid, it must be established that the Veteran was legally entitled to the benefits in question or, if the Veteran was not legally entitled, then it must be shown that VA was solely responsible for the Veteran being erroneously paid benefits.  Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27757 (1990).  Sole administrative error connotes that the Veteran neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the Veteran's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b) (9), (10) (West 2002 & Supp. 2011); 38 C.F.R. § 3.500(b)(2) (2011); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.

The law provides that if any person to whom VA compensation is being paid is imprisoned as the result of conviction of a felony or misdemeanor, such compensation payments will be discontinued effective on the 61st day of imprisonment following conviction.  38 C.F.R. § 3.665.  In the instant case,  at the time of the Veteran's incarceration for the commission of a felony on May 18, 2006, he was in receipt of a 100 percent evaluation based on his assignment of a total disability rating based on individual unemployability (TDIU).  The Veteran remained incarcerated until he was paroled on June 9, 2008.  Accordingly, pursuant to 38 C.F.R. § 3.665, the Veteran's disability benefits should have been reduced from a 100 percent evaluation to a 10 percent evaluation effective the 61st day of the Veteran's imprisonment, July 18, 2006.  See 38 U.S.C.A. § 1114 (a).  However, the Veteran failed to inform VA of his incarceration, and the RO learned of the Veteran's imprisonment in October 2006, when a VA and Social Security Administration (SSA) prisoner computer match alerted VA to the Veteran's incarceration.  

In February 2007, the RO contacted the correctional facility identified in the prisoner computer match to confirm the Veteran's incarceration.  Also in February 2007, the RO issued a letter advising the Veteran of a proposal in the reduction of his benefits retroactively effective from the 61st day of his imprisonment (July 18, 2006).  The letter further informed the Veteran that no action would be taken to implement the reduction for 60 days from the date of the issuance of this letter, but that he would be required to repay any compensation accrued during this time period to which he is not entitled if the proposed reduction was implemented.  The letter also informed the Veteran of the steps he could take to reduce his potential overpayment, but he failed to undertake them.

Presumably because no response was received from the correctional facility identified in the SSA computer prisoner match verifying the Veteran's incarceration, a VA employee contacted the correctional facility in May 2007, as reflected in a report of contact.  At this time, the correctional facility confirmed the Veteran's incarceration as of May 16, 2006 with parole eligibility beginning in April 2008.  In July 2007, the proposed reduction was implemented.  A review of the record reflects that at the time the reduction was implemented, the Veteran had been in receipt of a 100 percent disability evaluation from July 18, 2006 through June 30, 2007, when in fact he was only entitled to a 10 percent disability evaluation during that time frame.  

With regard to the validity of the debt incurred during this period, it is undisputed that the Veteran was incarcerated as of July 18, 2006 through June 30, 2007; thus, he was not legally entitled to compensation in excess of a 10 percent evaluation during this time period.  Moreover, it cannot be said that the Veteran was unaware that the payments are erroneous.  As outlined above, VA regulation states that incarcerated Veterans are not entitled to their full compensation benefit, and the Veteran is charged with constructive knowledge of all governmental laws and regulations.  See Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-385 (1947) (holding that everyone dealing with the government is charged with knowledge of federal statues and lawfully promulgated agency regulations); see Morris (John) v. Derwinski, 1 Vet. App. 260, 265 (1991) (regulations are binding on all who seek to come within their sphere, "regardless of actual knowledge of what is in the [r]egulations or of the hardship resulting from innocent ignorance").  

Furthermore, the February 2007 letter proposing the reduction of the Veteran's benefits provided the Veteran with actual knowledge that he was not entitled to the full amount of VA compensation that he had been receiving since July 18, 2006; nevertheless, the Veteran failed to take any steps to preclude his continued overpayment, and the first correspondence from the Veteran of record in which he acknowledged his incarceration was received after his reduction was implemented in July 2007.

Accordingly, as the Veteran was not legally entitled to the benefits he received, and it cannot be said that the Veteran was unaware that his payments were erroneous, the debt incurred as a result of an overpayment of VA benefits is valid.

As to the validity of the amount of the debt, which the record reflects has been calculated as $28, 674.56, the Board finds that the calculation appears to be accurate.  The Veteran received compensation for a 100 disability evaluation in the amount of $2571 per month (the award amount for a Veteran with one dependent) from July through November 2006, although he should have received $112 per month, and he received $2654 per month from December 2006 through June 2007 (as the Veteran's benefit increased due to a cost of living adjustment), although  he should have received $115 per month.  Thus, the record reflected an overpayment for the portion of July commencing on the 18th, which the RO apparently calculated as $1065.56; for the months of August, September, October, and November 2006 in the amount of $2459 per month (a sum of $9836); and for the months of December 2006, and January, February, March, April, May, and June 2007 in the amount of $2539 per month (a sum of $17,773).  Totaled, these sums equal the calculated debt of $28, 674.56.  Furthermore, it is notable that neither the Veteran nor his representative have challenged the calculated amount of the Veteran's debt.

Accordingly, the Board finds that the Veteran's debt in the calculated amount of $28, 674.56, created due to overpayment of VA compensation benefits during the Veteran's incarceration, is valid.

Waiver of Indebtedness

As the Board has determined that the Veteran's debt was validly created, the next inquiry is whether a waiver of the Veteran's indebtedness is warranted.  

Recovery of overpayment of any benefits made under laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver, and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 1.965(b).

In a September 2007 decision, the Committee on Overpayments determined that there was no fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the overpayment, thus removing any legal impediment to the granting of a waiver in this matter.  The question now before the Board is whether the facts dictate that a waiver should be granted under the standard of "equity and good conscience."

The phrase "equity and good conscience" means the arrival at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements (which are not intended to be all-inclusive): (1) the fault of the debtor; (2) a balancing of faults between the debtor and VA; (3) whether the collection of the debt would create an undue hardship; (4) whether collection of the debt would defeat the purpose for which the benefits were intended; (5) whether a failure to collect the debt would result in an unjust enrichment of the appellant; and (6) whether the appellant changed positions to his or her detriment in reliance upon a granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a) (2011).

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  38 C.F.R. § 1.965(a).

When weighing the relative fault of VA and the Veteran in the creation of this overpayment, the Board finds that the record reflects considerable administrative error, which in the least, could have significantly reduced the Veteran's overpayments.  In that regard, the record reflects that while VA was notified of the Veteran's incarceration in October 2006 when a VA and SSA prisoner computer match disclosed the Veteran's incarceration, no action was taken to reduce the Veteran's benefits until approximately four months later when VA proposed the reduction in benefits in February 2007.  Furthermore, while this February 2007 letter proposing the reduction informed the Veteran that the reduction would be implemented 60 days from the date this letter was issued (in April 2007), the reduction was not implemented until July 2007.   Moreover, while the Board noted above that the Veteran is charged with constructive knowledge of his duty to inform VA of his incarceration, no VA correspondence sent to the Veteran prior to his incarceration had actually advised him that he must inform VA of this information.  Rather, the notices merely informed the Veteran that he must report material changes with regard to the status of his dependents, with no mention of any other affirmative duty on his part to report information.  Thus, when weighing the relative fault of VA and the Veteran, the Board concludes that VA bears the greater fault.

Moreover, the Board notes that the Veteran has alleged that the collection of this debt would create an undue hardship.  In that regard, the Veteran has been deemed unemployable due to his service-connected disabilities and thus relies solely on VA compensation for financial support.  Moreover, he has reported housing, daily living, and credit card expenses, including his desire to financially support his college-aged children with their educational expenses, as well as his fear that his repayment of this debt would interfere with his ability to pay his monthly rent.  The Veteran has further expressed concern that his status as a convicted felon may interfere with his ability to procure housing or other needs should he be evicted.

Given this evidence, the Board finds that the collection of the Veteran's debt would be against equity and good conscience.  Accordingly, a waiver is granted.


ORDER

The Veteran's debt of $28,674.56, incurred as an overpayment of VA benefits during the Veteran's incarceration, is valid.

As the collection of the debt of $28,674.56 would be against equity and good conscience, a waiver of recovery of the debt is granted.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals 

Department of Veterans Affairs


